Title: To James Madison from Thomas Tenant, 16 January 1813 (Abstract)
From: Tenant, Thomas
To: Madison, James


16 January 1813, Baltimore. Writes as “a resident merchant in the city of Baltimore” and as “the owner of the Brig or vessel called the Herald that was captured on the twenty fifth of December last, on the American Coast by a British Squadron, being then in the prosecution of a voyage from Bordeaux in France to the port of Baltimore.” Requests JM’s permission to “dispatch a vessel in the character of a Cartel” to Bermuda “for the purpose of bringing home the officers and crew of the said vessel” and returning “several Prisoners of War now in the port of Baltimore, belonging to the Island of Bermuda who might also be sent back to their Homes in the same vessel.”
